Title: To Thomas Jefferson from Nathan Haley, 8 September 1808
From: Haley, Nathan
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Paris 8th. September 1808
                  
                  I have the honor of informing you that indisposition prevents me from returning in the Hope. I have forwarded by by Capt. Woodward the Books & Charts you requested me to purchase for you.
                  Sir since my arrival here I have had the honor to have a conferance with the Minister of Exterior, & Minister of Marine. I endeavoured to give them as true, & exact a Statement of the politics of our country, as I am capable of. They both appeared to be well disposed towards the Government of the United States. and the only obsticle that appears to lay in the way, is they seem to be confident that many vessels Sailing under the flag of the united States, are owned by their Enemies. in consequence there of our flag facilitates the transportation of British manufactures to every quarter of the Globe. the Minister of Exterior finished the conferance, by saying he was much obliged to me for the information I had given him, and said he should communicate it to the Emperor.
                  I have every reason to hope Sir, that all will soon be amicable settled between this country & the united States, and if one can judge from the the warm reception we met with on our arrival at Havre, & untill this moment, we have no reason to doubt but this government is well disposed to heal the unfortunate wound that now exists. Should our happy country be involved in a War, I shall without loss of time repair home, and hope to have the honor for the second time to be marked amoungst those that may be Employed to defend the happy new western world. 
                  I am Sir, with Great respect & attachment your most obedent & faithful Servant
                  
                     N. Haley 
                     
                  
               